UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2005


TERRY H. CAPONE,

                    Plaintiff - Appellant,

             v.

CITY OF COLUMBIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:12-cv-03369-CMC)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry H. Capone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry H. Capone appeals the district court’s order denying his motions for relief

from judgment pursuant to Fed. R. Civ. P. 60(b), (d)(3). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Capone v. City of Columbia, No. 3:12-cv-03369-CMC (D.S.C. Sept. 3, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2